Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s arguments with regard to the art have been considered but are moot in light of the new grounds of rejection necessitated by applicant’s amendment.  The examiner further notes that the US 8,401,924, Rajyaguru, and US 9,064,277, Wong, references previously cited are considered 102 art for at least the independent claims. 
	With respect to the 101 rejection, applicant argues that the claims are not directed to an abstract idea and not a fundamental economic practice.  The examiner disagrees.  As noted by the many pieces of prior art cited by examiner in the previous office action, comparing items is often performed by consumers prior to purchasing items.  Therefore applicant’s argument is not persuasive and the 101 rejection is maintained.  Further, applicant does not address the separate 101 rejection of claims 1-8 and 17-20 and those rejections are final. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, 

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.  It is noted that the claims for the other statutory classes

Step 2A: The invention is directed to comparing items which is akin to fundamental economic practices, and an idea of itself (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
displaying, via a user interface of a listing platform, a plurality of listings concurrently in a comparison view; 
displaying an action user-interface component in each of the plurality of listings concurrently, the action user-interface component displayed concurrently in at least two of the plurality of listings initiating different actions in relation to a respective listing responsive to selection. 
The addition of the following step in claim 17 is also considered as being directed to the abstract idea.
determining which action of a plurality of actions, available for use in connection with the listing platform, to associate with each of the plurality of listings




STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include no additional elements. 
For claim 19, a display device. 

1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claims 1-8 and 17-20 are further rejected under 35 USC 101 as being directed to software per se as a computer implemented method could be directed to purely software under BRI. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 14-17, 20 are rejected under 35 USC 102 as being unpatentable over US 2004/0015415 Cofino et al. (hereafter Cofino).  

1. A computer-implemented method comprising: 
displaying, via a user interface of a listing platform, a plurality of listings concurrently in a comparison view; and (Cofino Fig 9a illustrates a plurality of listings in a comparison view)
displaying an action user-interface component in each of the plurality of listings concurrently, the action user-interface component displayed concurrently in at least two of the plurality of listings initiating different actions in relation to a respective listing responsive to selection.  (Cofino Fig 9a illustrates an interface with different actions in relation to a respective listing)


2. The method as described in claim 1, wherein the action user-interface component is displayed in a same relative position in each of the plurality of listings.  (Cofino Fig 9a displays the user interface in the same relative position) 

3. The method as described in claim 1, wherein each of the plurality of listings includes a single action user-interface component.  (Cofino Fig 9a include various single action components) 

4. The method as described in claim 1, wherein the action user-interface component in a first listing of the at least two listings initiates one of: buying a respective item at a time of the selection; adding the respective item to a cart; submitting a bid for an auction of the respective item; entering an offer to buy the respective item; sharing the respective item; or adding the respective item to a watch list of items.  (Cofino Fig 9a includes express checkout, one-click checkout, add to list)

5. The method as described in claim 4, wherein the action user-interface component in a second listing of the at least two listings initiates a different one of: buying the respective item at a time of the selection; adding the respective item to the cart; submitting a bid for an auction of the respective item; entering an offer to buy the respective item; sharing the respective item; or adding the respective item to the watch list of items.  (Cofino Fig 9a includes express checkout, one-click checkout, add to list)

6. The method as described in claim 1, wherein each of the plurality of listings includes a set of attributes for comparison to the set of attributes of each other listing. (Cofino Fig 9a illustrates attributes for comparing listings)

7. The method as described in claim 1, further comprising determining which action of a plurality of actions to initiate for each listing of the plurality of listings responsive to selection of the action user-interface component.  (When the user clicks on an action, the system determines the action to perform based on the click)

9. A system comprising: 
a display device; and (Cofino ¶38 discloses displaying the prepared bid list on a client device)
a display module implemented at least partially in software of a computing device and communicably coupled to the display device to: (Cofino ¶38 discloses displaying the prepared bid list on a client device)
cause display, via the display device, of a plurality of listings concurrently in a comparison view; and (Cofino Fig 9a illustrates a plurality of listings in a comparison view)
cause display, via the display device, of an action user-interface component in each of the plurality of listings, the action user-interface component in at least two of the plurality of listings initiating different actions in relation to a respective listing responsive to selection. (Cofino Fig 9a illustrates an interface with different actions in relation to a respective listing)

10. The system as described in claim 9, wherein the action user-interface component in a first listing of the at least two listings has at least one different visual characteristic from the action user-interface component in a second listing of the at least two listings.  (Cofino Fig 9a shows different texts about what can be done)

11. The system as described in claim 10, wherein the at least one different visual characteristic is text indicative of an action initiated responsive to the selection.  (Cofino 9a shows different texts about what can be done)

14. The system as described in claim 9, wherein the action user-interface component is displayed in a same relative position in each of the plurality of listings. (Cofino 9a displays the user interface in the same relative position)

15. The system as described in claim 9, wherein each of the plurality of listings includes a single action user-interface component. (Cofino 9a include various single action components)

16. The system as described in claim 9, wherein each of the plurality of listings includes a set of attributes for comparison to the set of attributes of each other listing. (Cofino 9a illustrates attributes for comparing listings)

17. A computer-implemented method comprising: 
displaying, via a user interface of a listing platform, a plurality of listings concurrently in a comparison view; (Cofino Fig 9a illustrates a plurality of listings in a comparison view)
determining which action of a plurality of actions, available for use in connection with the listing platform, to associate with each of the plurality of listings; and (Cofino Fig 9a illustrates an interface with different actions in relation to a respective listing; note that the system necessarily determines what actions are displayable in order to be able to display those actions to the user)
displaying an action user-interface component in each of the plurality of listings that is selectable to initiate the action associated with the respective listing. (Cofino Fig 9a illustrates an interface with different actions in relation to a respective listing)

20. The method as described in claim 17, further comprising determining which listings of the listing platform to include in the plurality of listings based on at least one of inclusion on a list of listings or similarity with a particular listing of the plurality of listings.  (Cofino ¶38-39 discloses that the items are part of an assembled bid list.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18-19 are rejected under 35 USC 103 as being unpatentable over Cofino in view of US 2011/0246881 Kushman et al. (hereafter Kushman).

Cofino does not disclose
8. The method as described in claim 1, further comprising determining, from a plurality of actions and using machine learning, an action to initiate responsive to selection of the action user-interface component for each of the plurality of listings.

Kushman ¶23-24 determines from a variety of actions and machine learning to determine actions to initiate based on the machine learning.  It would have been obvious to modify the system of Cofino to include the user of machine learning to determine the actions to take for the purposes of automating computer tasks rather than simply providing instructions on how to perform the tasks as taught by Kushman (¶7). 


18. The method as described in claim 17, wherein determining which action of the plurality of actions to associate with each of the plurality of listings is performed using a machine learning model. (Kushman ¶23-24 determines from a variety of actions and machine learning to determine actions to initiate based on the machine learning.) 

19. The method as described in claim 18, wherein the machine learning model is a reinforcement model that determines which action of the plurality of actions to associate with each of the plurality of listings based on at least one of: a most used action user-interface component that has led to conversion previously with listings of the listing platform; a category associated with a listing; a price range associated with the listing; a number of times the listing is added to a watch list by users of the listing platform; a number of times the listing is added to an online shopping cart by the users of the listing platform; or a number of times the listing is viewed by the users of the listing platform.  (Kushman ¶117 describes a model that learns the most common way to do a task, which is a reinforcement of common actions; further, as machine learning is agnostic as to the types of data used in the learning, it would have been obvious to utilize the desired data to train the model as a matter of design choice, further, as in the system of Cofino, it uses data related to an online shopping/auction system with lists, and pricing, those pieces of data for use in the machine learning model would at least have commended the attention of one of ordinary skill in the art) 

Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Cofino in view of How to Design Better Buttons, Nick Babich, November 9, 2016, available at: https://www.smashingmagazine.com/2016/11/a-quick-guide-for-designing-better-buttons/, (hereafter Babich)

Cofino does not disclose
12. The system as described in claim 10, wherein the at least one different visual characteristic is a color of the action user-interface component.

However, in a user interface design article, Babich teaches that the use of color “keep[s] user focus on the action, and place the button in prominent locations where users are most likely to notice it.”  Thus, it would have been obvious to modify the system of Cofino to utilize color in order to focus user attention as taught by Babich. 

Cofino does not disclose 
13. The system as described in claim 9, wherein the action user-interface component is configured as a selectable button in each of the plurality of listings.  
However, it would have been obvious to modify the system of Cofino to use buttons in place of the text of Cofino to emphasize clickable elements as taught by Babich.  The examiner also notes that the use of buttons in user interfaces is well-known and the use of a button as a simple substitution for a clickable text link would have been obvious as a matter of design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,401,924, Rajyaguru, relating to another user interface for comparison.  It is noted that this reference is also 102 art for at least the independent claims;
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684